



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Chen,
    2015 ONCA 145

DATE: 20150304

DOCKET: C58428

MacFarland, Tulloch and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Applicant/Appellant

and

Jing Ming Chen and Kien Sheng Kwok

Respondents

Kevin Wilson, for the appellant

Richard M. Goodman, for the respondent Jing Ming Chen
    and

Christopher A. Avery, for the respondent Kien Sheng Kwok

Heard:  February 24, 2015

On appeal from the sentence imposed on February 12, 2014
    by Justice Stephen Glithero of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

Appeal is allowed and the sentence imposed at trial on the appellant
    Chen is set aside.

[2]

The trial judge imposed two consecutive sentences of six months less a
    day.  A fit sentence, as he acknowledged would in these circumstances, be 48
    months.

[3]

The trial judge gave this appellant 17 months credit for the 11 months
    he spent in pre-trial custody.

[4]

The appellant has now served his conditional sentence of 12 months less
    2 days. This court would impose a sentence of a further 19 months
    incarceration.

[5]

Given that the appellant has already served his sentence, the Crown does
    not seek any further incarceration and accordingly this sentence is stayed.

J.
    MacFarland J.A.


